—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered January 27, 1997, convicting defendant upon his plea of guilty of the crime of attempted robbery in the first degree.
Pursuant to a plea bargain agreement, defendant pleaded guilty to the crime of attempted robbery in the first degree and was sentenced as a second felony offender to a prison term of 4 to 8 years, to be served consecutively with the prison term of 1 to 3 years which he was already serving. Defendant contends that his sentence is harsh and excessive in that this is his first conviction of a violent felony offense. While this contention is accurate, a review of the record discloses that defendant has amassed an extensive history of criminal conduct over the past 20 years, causing his probation officer to characterize him as “a habitual criminal”. It must also be noted that the challenged sentence was imposed in accordance with a plea bargain agreement pursuant to which defendant was permitted to plead guilty to a lesser crime than that with which he was originally charged. Under the circumstances presented here, we conclude that the sentence was appropriate (see, People v Millard, 241 AD2d 567).
Cardona, P. J., Mercure, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed.